ACCEPTED
                                                                                                                  14-15-00484-CR
                                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                            8/13/2015 10:25:26 PM
                                                                                                            CHRISTOPHER PRINE
                                                                                                                           CLERK

                                           NO.  14­15­00484­CR 
 
STATE OF TEXAS                                      §                 IN THE         FILED IN
                                                                              14th COURT OF APPEALS
                                                    §                            HOUSTON, TEXAS
V.                                                  §                 FOURTEENTH COURT 
                                                                              8/13/2015 10:25:26 PM
                                                    §                         CHRISTOPHER A. PRINE
                                                                                       Clerk
STACEY LEE JONES                                    §                 OF APPEALS 
 
 
 
               MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF 
 
TO THE HONORABLE JUSTICES OF SAID COURT: 
 
         Now  comes  Stacey  Lee  Jones,  Appellant  in  the  above  styled  and  numbered  cause,  and 
moves  this  Court  to  grant  an  extension  of  time  to  file  appellant's  brief,  pursuant  to  Rule  38.6 of 
the Texas Rules of Appellate Procedure, and for good cause shows the following: 
 
         1.     This  case  is  on  appeal  from   the  183rd  Judicial  District  Court  of  Harris  County, 
Texas. 
         2.     The  case  below   was  styled  the  STATE  OF  TEXAS  vs.  Stacey  Lee  Jones,  and 
numbered 1427818. 
         3.     Appellant was convicted of Aggravated Robbery. 
         4.     Appellant was assessed a sentence of 20 years TDCJ­ID on May 15, 2015. 
         5.     Notice of appeal was given on May 15, 2015. 
         6.     The  clerk's  record  was  filed  on  July  10,  2015;  the  reporter's  record  was  filed  on 
June 30, 2015. 
         7.     The appellate brief is presently due on August 10, 2015. 
         8.     Appellant  requests  an  extension  of  time  of  30  days  from  the  present  date,  i.e. 
September 9, 2015. 
         9.     No extension to file the brief has been received in this cause. 
         10.    Defendant is currently incarcerated. 
         11.    Appellant relies on the following facts as good cause for the requested extension: 
 
         Counsel  for  Appellant  is  a  sole  practitioner  who  must  make  appearances  in  county  and 
district court most every work day.  
                 
         WHEREFORE,  PREMISES  CONSIDERED,  Appellant  prays  that  this  Court  grant  this 
Motion  To  Extend  Time  to  File  Appellant's   Brief,  and  for  such  other  and  further  relief  as  the 
Court may deem appropriate. 
 
 
                                                                       Respectfully submitted, 
 
                                                                       JUAN M. CONTRERAS, JR. 
                                                                       102 S. LOCKWOOD 
                                                                       HOUSTON, TEXAS  77011 
                                                                       713/287­1209 
                                                                       713/926­0373 FAX 
 
 
 
                                                                              /s/ Juan M. Contreras, Jr.
                                                                       By:___________________________ 
                                                                        JUAN M. CONTRERAS, JR. 
                                                                       State Bar No. 00787275 
                                                                       Attorney for Stacey Lee Jones 
                                                                        
                                                                        
 
 
                                     CERTIFICATE OF SERVICE 
                                                           
This  is  to  certify  that  on  August  14,  2015,  a  true   and  correct  copy  of  the  above  and  foregoing  
document  was  served  on  the  District  Attorney's  Office,  Harris  County,  1201  FRANKLIN, 
HOUSTON, TEXAS 77002, by regular mail. 
 
 
 
 
                                                                /s/ Juan M. Contreras, Jr.
                                                               __________________________________ 
                                                               JUAN M. CONTRERAS, JR.